--------------------------------------------------------------------------------

 
Exhibit 10.2
 


CREDIT LINE NOTE


$1,050,000.00                                                                                                                                                   May
31, 2007


FOR VALUE RECEIVED, NEW WORLD BRANDS, INC., a Delaware corporation, (“Maker”),
hereby unconditionally promises to pay to the order of P&S SPIRIT, LLC, a Nevada
limited liability company, (“Payee”), at the offices of Payee at 2700 Lighthouse
Point East, Suite 626, Baltimore, MD  21224, or at such other place as Payee or
any holder hereof may from time to time designate, the principal sum of One
Million Fifty Thousand Dollars  ($1,050,000.00), or the aggregate unpaid
principal amount of all advances made or extended by Payee to Maker pursuant to
the Loan Agreement (hereinafter defined),  in lawful money of the United States
of America and in immediately available funds on or before June 1, 2011 (the
“Maturity Date”).


Notwithstanding anything to the contrary contained herein or in the Loan
Agreement (hereinafter defined), unless earlier paid in accordance with the
terms and conditions of this Note, the entire unpaid principal balance of this
Note and all accrued but unpaid interest shall be due and payable on the
Maturity Date. The principal balance of this Note may be paid in full at any
time or in part from time to time, provided, however, that all payments of
principal of this Note shall be accompanied by the payment of all accrued and
unpaid interest under this Note.


The unpaid principal balance of this Note shall bear interest at a floating per
annum rate equal to the “Prime Rate” as reported from time to time in the “Money
Market Rates” section of The Wall Street Journal plus two percent (2%) per
annum.  Any change in the interest rate hereunder as a result of a change in the
Prime Rate shall become effective on the date of said announcement.  Maker
agrees to pay consecutive monthly installments of interest only, commencing on
July 1, 2007, and continuing on the first Business Day of each succeeding
calendar month, with a final payment of all unpaid principal and accrued but
unpaid interest, late charges, and other fees and charges being due and payable
on the Maturity Date, unless paid earlier as provided below.


For purposes hereof, (a) the term “Event of Default” shall mean an Event of
Default as such term is defined in the Loan Agreement, and (b) the term “Loan
Agreement” shall mean the Credit Line and Security Agreement, dated of even date
herewith, between Maker and Payee, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated, or
replaced.  Unless otherwise defined herein, all capitalized terms used herein
shall have the meaning assigned thereto in the Loan Agreement.


This Note is issued pursuant to and is subject to the terms and provisions of
the Loan Agreement to evidence the Credit Line by Payee to Maker.  This Note is
secured by the Collateral described in the Loan Agreement and all notes,
guarantees, security agreements, and other agreements, documents, and
instruments now or at any time hereafter executed and/or delivered by Maker or
any other party in connection therewith (all of the foregoing, together with the
Loan Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, renewed, extended, restated, or replaced, being collectively
referred to herein as the “Financing Agreements”), and is entitled to all of the
benefits and rights thereof and of the other Financing Agreements.  At the time
any payment is due hereunder,
 
 

--------------------------------------------------------------------------------


 
 
at its option, Payee may charge the amount thereof to any account of Maker
maintained by Payee.


If any payment of principal or interest is not made when due hereunder, or if
any other Event of Default shall occur for any reason, or if the Loan Agreement
shall be terminated or not renewed for any reason whatsoever, then and in any
such event, in addition to all rights and remedies of Payee under the Financing
Agreements, applicable law or otherwise, all such rights and remedies being
cumulative, not exclusive and enforceable alternatively, successively and
concurrently, Payee may, at its option, declare any or all of Maker’s
obligations, liabilities, and indebtedness owing to Payee under the Loan
Agreement and the other Financing Agreements (the “Obligations”), including,
without limitation, all amounts owing under this Note, to be due and payable,
whereupon the then unpaid balance hereof, together with all interest accrued
thereon, shall forthwith become due and payable, together with interest accruing
thereafter at the then applicable Interest Rate stated above until the
indebtedness evidenced by this Note is paid in full, plus the costs and expenses
of collection hereof, including, but not limited to, attorneys' fees and legal
expenses.


Maker (i) waives diligence, demand, presentment, protest, and notice of any
kind, (ii) agrees that it will not be necessary for Payee to first institute
suit in order to enforce  payment of this Note, and (iii) consents to any one or
more extensions or postponements of time of payment, release, surrender, or
substitution of collateral security, or forbearance or other indulgence, without
notice or consent.  The pleading of any statute of limitations as a defense to
any demand against Maker is expressly hereby waived by Maker.  Upon any Event of
Default or termination or nonrenewal of the Loan Agreement, Payee shall have the
right, but not the obligation to setoff against this Note all money owed by
Payee to Maker.


Payee shall not be required to resort to any Collateral for payment, but may
proceed against Maker and any guarantors or endorsers hereof in such order and
manner as Payee may choose.  None of the rights of Payee shall be waived or
diminished by any failure or delay in the exercise thereof.


The validity, interpretation, and enforcement of this Note and the other
Financing Agreements and any dispute arising in connection herewith or therewith
shall be governed by the internal laws of the State of Maryland (without giving
effect to principles of conflicts of law).


MAKER IRREVOCABLY CONSENTS AND SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE
STATE OF MARYLAND AND THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
MARYLAND AND WAIVES ANY OBJECTION BASED ON VENUE OR FORUM NON CONVENIENS WITH
RESPECT TO ANY ACTION INSTITUTED THEREIN ARISING UNDER THIS NOTE OR ANY OF THE
OTHER FINANCING AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF MAKER AND PAYEE IN RESPECT OF THIS NOTE OR ANY OF THE OTHER
FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE, AND AGREES THAT ANY DISPUTE ARISING OUT OF THE RELATIONSHIP
 
 
 
2

--------------------------------------------------------------------------------


 
 
BETWEEN MAKER AND PAYEE OR THE CONDUCT OF SUCH PERSONS IN CONNECTION WITH THIS
NOTE OR OTHERWISE SHALL BE HEARD ONLY IN THE COURTS DESCRIBED ABOVE (EXCEPT THAT
PAYEE SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST MAKER OR
ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION THAT PAYEE DEEMS NECESSARY
OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE ITS
RIGHTS AGAINST MAKER OR ITS PROPERTY).


Maker hereby waives personal service of any and all process upon it and consents
that all such service of process may be made by certified mail (return receipt
requested) directed to it and service so made shall be deemed to be completed
five (5) days after the same shall have been so deposited in the U.S. mails, or,
at Payee's option, by service upon Maker in any other manner provided under the
rules of any court of competent jurisdiction.  Within thirty (30) days after
such service, Maker shall appear in answer to such process, failing which Maker
shall be deemed in default and judgment may be entered by Payee against Maker
for the amount of the claim and other relief requested.


MAKER HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION ARISING UNDER THIS NOTE OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS AMONG MAKER AND PAYEE IN RESPECT OF THIS NOTE OR
THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY, OR OTHERWISE.  MAKER AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY.


The execution and delivery of this Note has been authorized by the Board of
Directors and by any necessary vote or consent of the stockholders of
Maker.  Maker hereby authorizes Payee to complete this Note in any particulars
according to the terms of the loan evidenced hereby.


This Note shall be binding upon the successors and assigns of Maker and shall
inure to the benefit of Payee and its successors, endorsees, and
assigns.  Whenever used herein, the term “Maker” shall be deemed to include its
successors and assigns and the term “Payee” shall be deemed to include its
successors, endorsees, and assigns.  If any term or provision of this Note shall
be held invalid, illegal, or unenforceable, the validity of all other terms and
provisions hereof shall in no way be affected thereby.  This Note evidences a
loan made for business or commercial purposes.


UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY PAYEE
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY PAYEE TO BE ENFORCEABLE.
 
 
3

--------------------------------------------------------------------------------


 

 
PRIOR TO SIGNING THIS NOTE, MAKER READ AND UNDERSTOOD ALL OF THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTERST RATE PROVISIONS.  MAKER AGREES TO THE
TERMS OF THE NOTE.


MAKER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.


{Signatures on next page.}
 
 
 
 
 


4

--------------------------------------------------------------------------------




 
WITNESS, the due execution of this Credit Line Note, intending this to be a
sealed instrument and a specialty, the date and year first above written.


                NEW WORLD BRANDS, INC.
                a Delaware corporation




                By: /s/  M. David Kamrat

                Name: M. David Kamrat
                Title: CEO


 
 
 
 
 
 
 
 
5
 
 
 
 
 
 
 
 
 